                     Case 1:20-mj-01001-SCY Document 4 Filed 03/31/20 Page 1 of 1

                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                        Before the Honorable Steven C. Yarbrough
                                                      Initial Appearance
Case Number:                20-MJ-1001                            UNITED STATES vs. GUTIERREZ
                                                                                            12:05 pm – 12:08 pm & 12:36 pm
Hearing Date:               3/31/2020                             Time In and Out:
                                                                                            – 12:42 pm
Courtroom Deputy:           K. Dapson                             Courtroom:                Rio Grande
                                                                                            Alejandro Fernandez for this
Defendant:                  Joshua Gutierrez                      Defendant’s Counsel:
                                                                                            hearing only
AUSA:                       Jon Stanford                          Pretrial/Probation:           A. Galaz
Interpreter:                                                      Witness:
Initial Appearance
☒     Defendant received a copy of charging document
☒     Court advises defendant(s) of possible penalties and all constitutional rights
☒     Defendant wants Court appointed counsel
☒     Government moves to detain                                  ☐ Government does not recommend detention
☒     Set for Preliminary/Detention Hearing                       on Thursday, April 02, 2020      @ 9:40 am
Preliminary/Show Cause/Identity
☐     Defendant
☐     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☐
Custody Status
☒     Defendant detained pending hearing
☐     Conditions
Other
☐     Matter referred to    for Final Revocation Hearing
☐
